Citation Nr: 1004464	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for hypertension since June 1, 
2005?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 
2005. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Since June 1, 2005, the Veteran's hypertension has been 
requiring continuous medication for control.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for hypertension since June 
1, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

In January 2006, service connection was granted for 
hypertension.  A noncompensable rating was assigned 
effective June 1, 2005.

Diagnostic Code 7101, covering hypertension, provides for a 
10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or where an individual has a history of diastolic pressure 
that is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

Clinical records show that the Veteran's hypertensive blood 
pressure requires medication for control, and he has been on 
medication since June 2005.  Moreover, despite being on 
medication, his blood pressure has from time to time been 
elevated.  See, e.g., VA outpatient treatment records from 
May 2006.  Thus, resolving reasonable doubt in the 
appellant's favor, the Board finds that a 10 percent 
evaluation for hypertension is warranted.

The Board finds, however, that the Veteran is not entitled 
to an evaluation in excess of 10 percent.  From June 2005 to 
September 2009, the claimant's blood pressure readings were 
never shown to include systolic readings that were 
predominately 200 or greater, or diastolic readings that 
were predominately 110 or greater.  As such, the readings 
recorded do not meet the criteria for a rating in excess of 
10 percent.

The symptoms presented by the Veteran's hypertension are 
fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  
There is no evidence that the claimant's hypertension at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008).





ORDER

A 10 percent evaluation, but not higher, since June 1, 2005 
is granted for hypertension, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


